DETAILED ACTION
This action is pursuant to the claims filed on October 1, 2021. Claims 22, 24-27, 30-40, and 42-44 are pending. Claims 1-21, 23, 28-29 and 41 are cancelled. A final action on the merits of claims 22, 24-27, 30-40, and 42-44 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on October 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 9,924,995; 9,924,996; 9,924,994; 9,907,603; 9,924,997 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24 depends on a canceled claim 23. The correct dependency should be claim 22. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 30 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “an umbrella ablation apparatus”. However, amended claim 22 recites a similar subject matter, “an umbrella ablator”. It is unclear whether the two claimed features are the same element or are two distinct and different elements. Accordingly, claims 31-33 are rejected by virtue of their dependency on claim 30.
Claim 40 recites “the control system”. However, there is insufficient antecedent basis for said limitation. 
Appropriate corrections are required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24-25, 30-32, and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall et al. (hereinafter ‘Hall’, U.S. PGPub. No. 2003/0060821) and Falwell et al. (hereinafter ‘Falwell’, U.S. PGPub. No. 2002/0065515).
In regard to independent claims 22 & 42 and claims 24-25, Hall discloses a system for performing ablation (see exemplary system as shown in Figs. 1-3) comprising: an ablation device (apparatus 50, 70, 90 as shown in exemplary Figs. 1-3) comprising: a body (centering element 60) comprising a distal tip (distal end 61); a sheath ([0064]: an introducer sheath (not shown) is inserted with the apparatus); an anchor (centering balloon 62) and an ablation apparatus (ablation catheter 51, 71, 91 as shown in exemplary Figs. 1-3, specifically umbrella ablator 93), wherein the ablation apparatus is an umbrella ablator (umbrella ablator 93 in Fig. 3) and comprises a retracted configuration (ablator 93 when disposed within the sheath, [0064]) and a deployed configuration (ablation 93 advanced from the sheath, [0064]) that comprises radial expansion of the ablation apparatus in a manner that provides a circumferential arrangement of the ablation apparatus relative to the body ([0064]), wherein the anchor is coupled to the body (the centering balloon 62 is coupled to the centering element 60 in Figs. 1-3), wherein the anchor comprises a retraced configuration (when the balloon 62 is in the deflated configuration and within the sheath, [0064]), a fully deployed configuration (fully inflated balloon 62 configuration) and a plurality of actively controlled deployed positions (incremental inflation of the balloon 62) between the retracted configuration and the fully deployed configuration that comprises radial 
However, the embodiment of Fig. 3 in Hall does not disclose that the anchor is an umbrella anchor. 
In an alternate embodiment, Hall further discloses other embodiments of the anchor including an umbrella anchor (centering element 241 in Fig. 14). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an umbrella anchor since the equivalence of a balloon and umbrella anchor for their use in the catheter art and the selection of any one of these known equivalents to anchor the ablation catheter would be within the level of ordinary skill in the art.
However, Hall fails to disclose wherein the ablation apparatus is directly coupled to the body and the claimed mechanism. 
Falwell teaches an alternate arrangement for an ablation device. Specifically, Falwell teaches an ablation apparatus (electrode 440 and conductor 510 in Fig. 12) that is directly coupled to a body (probe shaft 507) such that the ablation apparatus slides axially along the body to be closer to a distal end of the body which can be used for anchoring or securing the ablation device ([0092]). Falwell further teaches a mechanism that allows the ablation apparatus (electrode 440 in Fig. 12) in the deployed configuration to move axially toward the distal end of the body, wherein the distal end of the body is for securing/anchoring the ablation device into a tissue ([0084], [0086]: actuator mechanism 502 allows for movement of the electrode 440 by means of a sliding mechanism, ratchet mechanism or other mechanism so as to axially displace the electrode toward the end portion 506). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation apparatus of 
In regards to claim 30-32 & 43, Hall/Falwell combination discloses wherein the umbrella ablation apparatus that comprises a distal ring and a plurality of struts, the ring comprises a plurality of electrodes arranged circumferentially about the ring, wherein the distal ring is continuous and/or segmented ([0065]: Fig. 3 illustrates the struts having a distal ring configuration 93 when it is in an expanded configuration; the electrodes are along the distal ring; note that the ring is a continuous ring; however, as shown in Fig. 3, the distal ring can also be separated into four pie-shaped segments formed by the struts supported by the catheter 91). 
Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall and Falwell as applied to claim 24, and further in view of Garabedian et al. (hereinafter ‘Garabedian’, U.S. Pat. No. 6,974,455).
In regard to claims 26-27, Hall/Falwell combination discloses the invention substantially as claimed in claim 24 and discussed above. 
However, Hall/Falwell combination does not disclose the mechanism further comprises a drive motor.
Garabedian teaches a electro-mechanical means to actuate an actuator of an ablation device comprising an external controller (drive controller 42 in Fig. 1) operable connected to a driver motor (a servo motor and a driving gear 33) to actuate an actuator (driver 28) for deployment or retraction of electrodes to a desired position (col. 3, In. 55-col. 4, In. 44). It would have been obvious to one of ordinary skill in the art at the time the invention was made .
Claim 33 & 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall and Falwell, and further in view of Balbierz et al. (hereinafter ‘Balbierz’, U.S. Pat. No. 6,770,070).
In regards to claim 33 & 44, Hall/Falwell combination discloses the invention substantially as claimed in claim and discussed above. 
Hall/Falwell combination does not disclose a plurality of sensors/feedback circuit arranged about the ring, each sensor being associated with an electrode/ablation circuit. 
Balbierz teaches providing at least one contact force sensor on an electrode (sensor 22 is on electrode 18 as shown in Fig. 15A; col. 17, Ins. 51-53: sensors 22 are coupled to the energy delivery devices 18; col. 18, Ins. 7-10 & Ins. 13-19: force sensors include strain gauges) to measure an amount of contact force against a target tissue by the electrode (e.g. col. 16, In. 5-6: “sensors 22 can be at exterior surfaces of the electrodes 18 at their distal ends or intermediate sections”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation apparatus of Hall/Falwell combination and incorporate a contact sensor as taught by Balbierz, thereby arriving at the claimed invention. Using a force sensor in combination with a feedback system allows an operator to determine whether the .
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall and Falwell as applied to claim 24, and further in view of Leo et al. (hereinafter ‘Leo’, U.S. PGPub. No. 2010/0298826).
In regards to claims 34-36, Hall/Falwell combination discloses the invention substantially as claimed in claim 24/22. However, Hall/Fall combination fails to disclose that the ablation apparatus comprises at least one sensor operably coupled to the ablation apparatus as claimed.
Leo teaches a contact force sensor (force sensor 38 in Fig. 1 and force sensor 142 in Fig. 10) operably coupled to an electrode pad (ablation head 36 in Fig. 1 and 144 in Fig. 10) that provides feedback to an operator that the ablation apparatus is in contact with a target tissue ([0061]-[0068]). Furthermore, the contact force sensor is operably connected to the control system (the force sensor 142 is operably coupled to the processor 164, [0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further provide a contact force sensor as taught by Leo. Contact force data can be used to control the power output to the electrode so as to reduce unwanted tissue damages ([0023]). 
Claim 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall and Falwell, in view of Leo, in view of Kunis et al. (hereinafter ‘Kunis’, U.S. PGPub. No. 2007/0083194) and further in view of Werneth et al. (hereinafter ‘Werneth’, U.S. PGPub. No. 2006/0106375).
In regards to claims 37-40, 
However, Hall/Falwell combination fails to disclose a control system and a controller as claimed. 
Leo further discloses a control system connected to the ablation device and inherently comprising a set of software instructions (a control system 124 comprising programming instructions 170 in Fig. 10, [0078], [0079]) and a controller (central processor 164) operably connected to the ablation device and the control system and configured to control operation of the one or more functions related to at least one of the anchor and the ablation apparatus ([0079]: the central processor 164 contains programming instructions 170 to be carried out by the central processor 164 including providing real time information via one or more displays 176; [0084]: controlling the robotic manipulator 184; [0087]: processor 164 is instructed to energize the ablation head depending upon the user input by controlling the RF generator via the output controller 173, at a desired level of energization). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hall and incorporate a control system of Leo for various reasons including transmitting real-time information to a display for real-time visualization of the data received from the ablation catheter and/or manually controlling the RF generator by receiving user input.
However, Hall/Falwell combination does not disclose that the anchor comprises a sensor that operates to provide feedback to the operator that the anchor is sufficiently retained. 
In the same field of endeavor, Kunis teaches providing one or more sensors (sensors and electrodes in Fig. 3, [0078]) on an anchor (carrier assembly 55 in Fig. 3; [0079]: assembly 55 is sized to engage a pulmonary vein so that the assembly 45 [ablation apparatus] is capable of engaging the ostium of the pulmonary vein). It would have been obvious to one of ordinary skill in the art at the time the invention as made to modify the anchor of Hall/Falwell and provide one 
However, Hall/Falwell/Leo/Kunis combination does not disclose the sensor of the anchor is one or more force sensors/contact sensor for determining which of the plurality of deployed positions is sufficient for maintaining positioning of the anchor within the lumen.
Werneth teaches a list of sensors that are known in the art, including a plurality of force sensors ([0081]: force sensing transducer such as a strain gauge) that can be incorporated into accessory device that facilitates in ablation procedure. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of force sensors and appropriate control system as taught by Werneth into the anchor of Hall/ Falwell/Leo/Kunis combination, thereby arriving at the claimed invention so that the force sensors are capable of determining whether the accessory device such as an anchor is anchored within a body lumen. Incorporating a plurality of force sensors into any portions of the accessory device would be well within the level of ordinary skilled in the art and a predictable result would ensue.
It is noted that the force sensors in combination with the feedback control system of the Hall/Falwell/Leo/Kunis/Werneth combination is capable of determining which of the plurality of deployed positions of the anchor are sufficient for maintaining within the lumen since the one or more force sensors will sense zero or substantially small force when the deployed anchor position is insufficiently engaged to the wall of the lumen whereas the one or more force sensors are capable of sensing substantially higher forces when the deployed anchor position is sufficiently expanded so as to be maintained within the lumen.
Response to Arguments
Applicant’s arguments, see Remarks, filed on October 1, 2021, with respect to the rejection(s) of claim(s) 22-23, 28-32, 24-36 and 41 under 35 U.S.C. 103(a) as being unpatentable over Hall (U.S. PGPub. No. 2003/0060821) in view of Leo et al. (U.S. PGPub. No. 2010/0298826) have been fully considered. Applicant’s argument regarding that Hall fails to disclose an umbrella ablator and an umbrella anchor as claimed is unpersuasive. Hall discloses an umbrella anchor (centering element 241 in Fig. 14) and an umbrella ablator (ablator 93 in Fig. 3). However, Applicant’s argument that Hall fails to disclose that the ablator is directly coupled to the body of the ablation device is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Falwell et al. (hereinafter ‘Falwell’, U.S. PGPub. No. 2002/0065515). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        12/6/2021